DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a replacement heart valve system, classified in A61F2/2418.
II. Claims 20-24, drawn to a method of implanting a replacement heat valve, classified in A61F2/2427.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the heart valve as claimed may be implanted in an open-chest surgery without the use of a delivery catheter. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. Further, the inventions have acquired a separate status in the art due to .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Megan Doughty on 8/31/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-19.  s 20-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (Pub. No.: US 2018/0296336).
Cooper et al. (hereinafter, Cooper) discloses a replacement heart valve system (fig. 11), comprising: a radially self-expandable (e.g., para. 89) tubular body comprising:  a distal, outflow end (end at element 316), a proximal, inflow end (end at element 314) that flares radially outward (fig. 11) such that an outer diameter of the inflow end is larger than an outer diameter of the outflow end (fig. 11, 12), and a plurality of interconnected struts 315 that define circumferential rows of cells including a first row 314 disposed at the inflow end (e.g., fig. 11, 12), the first row 314 being formed of 
For claim 2, the proximal-most cells 340 each include a proximal-most apex (apex at element 344, see figure 12) positioned proximally of a proximal- most portion of struts346 positioned between the proximal-most cells 340 in the circumferential direction (e.g., fig. 11, 12).  
For claim 3, the tubular body further comprises a second row of cells axially adjacent to the first row of cells (e.g., fig. 12, row of cells defined by elements 315 and 308), and a proximal portion of a cell of the second row is disposed at a position between the circumferentially adjacent cells that are spaced from each other so as to overlap the space in the axial direction (second row of cells bounds the space 342).
For claim 4, circumferentially adjacent cells of the second row are joined to each other such that the second row does not include any spaces between circumferentially adjacent cells (e.g., fig. 11, 12).
For claim 5, a distal portion of each of the proximal-most cells is defined by struts 315 that also define a portion of an axially adjacent cell of the second row (fig. 11, 12).  
For claim 7, the proximal portion of the cell of the second row forms an apex 317 between the circumferentially adjacent cells that are spaced from each other (fig. 12).  
For claim 9, the tubular body further comprises a distal row of cells (cells attached to ventricular anchors 316) disposed closer to the outflow end than the first 
For claim 10, the tubular body further comprises a groove that extends in a circumferential direction and is disposed between the inflow end and the outflow end (narrow portion on the underside of cells 340 is the groove, see fig. 11,12), and the distal row of cells (cells attached to ventricular anchors 316) is positioned on a distal side of the groove so as to be closer to the outflow end than the groove (fig. 11, 12).  
For claim 11, the arm 316 extends from an apex of a cell of the distal row (fig. 11, 12). 
For claim 12, the proximal-most cells of the first row further include a pair of joined cells directly joined with each other (fig. 11, 12, 340 has three joined cells, which includes a pair).  
For claim 13, the proximal-most cells of the first row include pairs of joined cells directly joined with each other (fig. 11, 12, 340 has three joined cells, which includes a pair), the pairs being disposed at equal distances from one another around a circumference of the inflow end of the tubular body (fig. 11, 12).  
For claim 14, the tubular body further comprises a groove that extends in a circumferential direction and is disposed between the inflow end and the outflow end (e.g., fig. 11, 12, narrow central portion is the groove).  
For claim 15, the outer diameter of the inflow end increases along a direction from the groove to the proximal-most end portion (fig. 11, 12). 
For claim 16, the first row 314 includes fewer cells than a remainder of circumferential rows of the tubular body (e.g., fig. 11, 12).  
For claim 17, the space has a circumferential dimension substantially equal to a circumferential dimension of a proximal-most cell (e.g., fig. 11, 12). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopal et al. (Pub. No.: US 2018/0289474).
Rajagopal et al. (hereinafter, Rajagopal) discloses a replacement heart valve system, comprising: a radially self-expandable (para. 22) tubular body (e.g., fig. 23A) comprising: a distal, outflow end (end near element 48, fig. 23A), a proximal, inflow end that flares radially outward such that an outer diameter of the inflow end is larger than an outer diameter of the outflow end (fig. 23A), and a plurality of interconnected struts that define circumferential rows of cells including a first row 49 disposed at the inflow end, the first row being formed of proximal- most cells that: form a proximal-most portion of the tubular body (e.g., fig. 23A), are aligned in a circumferential direction (e.g., fig. 23A, B), and include circumferentially adjacent cells that are disconnected from each other so as to be spaced from each other in the circumferential direction by a space (e.g., fig. 23A, B), and a valve coupled to the tubular body, the valve including a plurality of valve leaflets 110.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquino et al. (Pub. No.: US 2018/0303612).
Pasquino et al. (hereinafter, Pasquino) discloses a replacement heart valve system, comprising: a radially self-expandable (para. 27) tubular body comprising: a distal, outflow end (end with element 4, e.g., fig. 4), a proximal, inflow end that flares radially outward such that an outer diameter of the inflow end is larger than an outer diameter of the outflow end (at arrow labelled 1 in figure 1), and a plurality of interconnected struts that define circumferential rows of cells including a first row disposed at the inflow end (e.g., fig. 1; circular features at the apex of inflow end labelled 1), the first row being formed of proximal- most cells that: form a proximal-most portion of the tubular body, are aligned in a circumferential direction (e.g., fig. 4) and include circumferentially adjacent cells (enclosed circular features) that are disconnected from each other so as to be spaced from each other in the circumferential direction by a space (e.g., fig. 4).  While Pasquino teaches the valve stent is to replace the mitral valve (para. 16). Pasquino does not specify the valve coupled to the tubular body includes a plurality of valve leaflets.  However, as leaflets are the most common prosthetic mitral valve, it would have been highly obvious to one of ordinary skill in the art at the time the invention was filed to have provided leaflets as the means for replacing the mitral valve using the disclosed valve stent.  This modification would have occurred using known methods and would have yielded predictable results.
For claim 6, the cells of the second row are larger than the proximal-most cells of the first row (e.g., fig. 4).  For claim 8, a distal portion of each of the proximal-most cells is defined by struts that also define an apex of an axially adjacent cell of the second row (e.g., fig. 4).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (Pub. No.: US 2018/0289474).
Rajagopal is explained supra, however, Rajagopal does not specify the space has a circumferential dimension substantially equal to a circumferential dimension of one of the plurality of interconnected struts.  However, it would have been an obvious expedient to provide the space as the same dimension as the strut as an obvious dimension suitable to create flexibility to the interconnected struts. This modification would have occurred using known methods and would have yielded predictable results. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (Pub. No.: US 2018/0296336).
Cooper is explained supra, however, in the embodiment of figures 11 and 12, Cooper does not specify the inclusion of a seal.  Cooper teaches use of an atrial seal 20 covering the atrial cap 14 to block blood back flow and prevent or reduce perivalvular leakage (para. 69).  The seal extends in a circumferential direction (e.g., fig. 2).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Cooper figures 11 and 12 with a seal as taught by the earlier embodiments of Cooper for the purpose of blocking blood back flow and preventing or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SUBA GANESAN/Primary Examiner, Art Unit 3774